DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/952324, filed on 11/19/2020. Claims 1-15 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a camera" in line 6.  It is unclear if this is the same limitation as “a camera” previously recited in line 4. 
Claim 2 recites the limitation "a camera" in line 1.  It is unclear if this is the same limitation as “a camera” previously recited in claim 1, line 4.
Claim 13 recites the limitation "the top of the hoistway" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,165,655 to Cook et al in view of GB 2317240 to Whitcomb (henceforth referred to as Cook and Whitcomb, respectively).
Regarding claims 1-2, 4-7, 9, Cook discloses an elevator car (i.e. Fig. 1, ref. 9) for carrying a load in a vertical direction, comprising: 
at least one elevator car door (i.e. Fig. 1, ref. 23) carrying a door coupling (i.e. not shown but implied a coupling is needed between car and hall door, Fig. 1, ref. 23 and 18, respectively); 
a camera mount comprising a mounting location for a camera (i.e. Fig. 1, ref. 26);
wherein the camera mount is located at the top of the elevator car with the mounting location positioned for a camera to monitor the door coupling (i.e. functional language, ref. 26 is capable of monitoring a coupler). 
Further comprising a camera (i.e. Fig. 1, ref. 26) mounted on the mounting location and arranged to monitor the door coupling. 
Cook does not teach the camera mount is deformable. However, Whitcomb teaches a flexible camera mount (i.e. Title) comprising a mounting location (i.e. Fig. 1, ref. 4) positioned for a camera and is deformable at least in the vertical direction (i.e. Fig. 4) when acted on by a 
Wherein the camera mount is elastically deformable (i.e. Fig. 1-Fig. 4).
Wherein the camera mount is deformable in both a vertical direction and a horizontal direction, wherein the deformation in the horizontal direction is away from the door coupling (i.e. Fig. 1-Fig. 4).
Wherein the camera mount is made of rubber, plastic or spring steel, or any combination thereof (i.e. page 2, lines 2-5). 
Wherein the camera mount comprises a single integral piece (i.e. Merriam-Webster Dictionary defines integral as 1c: formed as a unit with another part: in this case Fig. 1, ref. 2 is formed as one integral unit).
Wherein the camera mount comprises a planar member (i.e. Fig. 1, ref. 10: is a planar member in a spiral form), comprising a first bend (i.e. shown in Fig. 4), about which the camera mount bends and pivots when acted on by a downwards force. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deformable camera mount as taught in Whitcomb in the elevator car as taught in Cook to better absorb any impacts with hoistway equipment as the elevator car moves about in the hoistway and there would have been reasonable expectation of success.

installing a camera mount for a camera (i.e. Fig. 1, ref. 26) at the top of the elevator car. 
Further comprising mounting a camera (i.e. Fig. 1, ref. 26) on the camera mount. 
Cook does not teach the camera mount is deformable. However, Whitcomb teaches a flexible camera mount (i.e. Title) comprising a mounting location (i.e. Fig. 1, ref. 4) positioned for a camera and is deformable at least in the vertical direction (i.e. Fig. 4) when acted on by a downwards force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deformable camera mount as taught in Whitcomb in the elevator car as taught in Cook to better absorb any impacts with hoistway equipment as the elevator car moves about in the hoistway and there would have been reasonable expectation of success.
Regarding claim 8, Cook in view of Whitcomb does not specifically teach the camera mount is deformable through a vertical distance of at least 5 cm. The distance of deformation can be related to the size or height of the camera mount taught in Cook in view of Whitcomb. The camera mount may be made taller or larger for a higher deformation distance or may be made smaller or shorter for a smaller deformation distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a larger/taller camera mount as taught in Cook in view of Whitcomb for a vertical deformation distance of at least 5cm to mount the camera higher for a wider view of . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,165,655 to Cook et al in view of GB 2317240 to Whitcomb in further view of JP 6748252 to Taketo et al  (henceforth referred to as Taketo). 
Regarding claim 3, Cook in view of Whitcomb does not specifically teach the camera mount is positioned on a car lintel. However, Taketo teaches an camera mount (i.e. Fig. 3) for an elevator (i.e. Fig. 1) comprising an elevator car (i.e. Fig. 1, ref. 5) having a car door lintel (i.e. Fig. 1, ref. 13) above the at least one elevator car door (i.e. Fig. 1, ref. 11) wherein the camera mount is positioned on the car door lintel (i.e. Fig. 1 and 3, ref. 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the camera on the car door lintel as taught in Taketo in the elevator car as taught in Cook in view of Whitcomb for a closer view of the coupling device and there would have been reasonable expectation of success. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/002011 to Zhu et al in view of US Patent No. 7,165,655 to Cook et al in further view of GB 2317240 to Whitcomb. 
Regarding claim 13, Zhu teaches an elevator system (i.e. Fig. 1), comprising: 
a hoistway (i.e. Fig. 1, ref. 7);
a ceiling (i.e. Fig. 1, ceiling of hoistway, ref. 7, not reference but shown as horizontal line under ref. 13) at the top of the hoistway; 

an elevator car (i.e. Fig. 1, ref. 3) according to claim 1 (i.e. see rejection of claim 1 above), wherein in use when the counterweight is at its lowest position in the hoistway, the camera mount is arranged to contact the ceiling, and deform in the vertical direction towards the top of the elevator car (i.e. if camera mount from rejection of Cook in view of Whitcomb above contacts the ceiling, the camera mount of Cook in view of Whitcomb is capable of deforming in the vertical direction). 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3599207 to Bezault teaches an elevator camera inspection system;
EP 3401262 to Sudi et al teaches an elevator camera inspection system;
WO 2005/062734 to Finn et al teaches an elevator camera inspection system;
CN 209084352 to Wang teaches a movable elevator camera mount; 
CN 212903063 to Xu teaches an elevator camera mount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654